DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 09/10/2019 and 12/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 3 (fig. 1; controller), 4 (figs. 1-5; accelerometer), and 4a (figs. 2-5; connector) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  
As to claim 9, 
 all elements that previously appeared in independent claim 1 and referenced in claim 9 that are preceded by “a”/”an” are objected to because said elements already have antecedent basis and should therefore be properly referenced instead by “the”.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Hayashi* et al (JP 2000249123 A; hereafter “Hayashi”) in view of newly cited Zhang et al (EP 1724072 A1; hereafter “Zhang”).
*machine translation provided by the Examiner with the foreign document and utilized for providing English citations 

    PNG
    media_image1.png
    327
    388
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Hayashi teaches a sensor bracket (fig. 2, component mounting fixture 1 with mounted sensor; sensor not shown in fig. 2, see fig. 1 showing mounting/use) (Title “TOOL FOR FITTING PART TO ROD MEMBER”) comprising:
a frame member (fig. 2, component mounting fixture 1) supporting a sensor (not shown in fig. 2, see instead mounting 19a which is for mounting a position sensor 6), and 
having a circular arc member (fig. 2, circular arc of fixture main body 7) holding an outer periphery of a shaft (not shown in fig. 2; see fig. 1, shaft member 5) in a state in which a circumferential-direction gap (gap between components 11 & 12 of fixture main body 7) is defined in at least one portion of the circular arc member (fig. 2, circular arc of fixture main body 7) in a circumferential direction; and
a bolt (fig. 2, bolt 14) thread-screwed (fig. 2, male screw portion 14a) into the frame member (fig. 2, component mounting fixture 1) so as to reduce the circumferential-direction gap (gap between components 11 & 12 of fixture main body 7).
Hayashi does not explicitly teach items: 1) wherein the sensor supported is an acceleration sensor; and 2) wherein the holding is of an outer periphery of a tool of a robot.

    PNG
    media_image2.png
    507
    501
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    479
    617
    media_image3.png
    Greyscale

Regarding items 1) & 2), Zhang teaches a sensor clamp (fig. 2) (Title “Accelerometer To Monitor Movement Of A Tool Assembly Attached To A Robot End Effector”) comprising:
 a frame member (fig. 2, fast clamping system) supporting an acceleration sensor (fig. 2, accelerometer 205), and 
having a circular arc member (arc member of ring of fast clamping system 202) holding an outer periphery of a tool (adapter 211 with tool 203) of a robot (not shown in fig. 2; see robot of fig. 1) (Title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s use of acceleration sensing of a robot with Hayashi’s component mounting fixture thereby increasing the utility and marketability of Hayashi’s component mounting fixture by explicitly including the use of sensing acceleration of a robotic tool. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayashi’s bolted circumferential gap design (two piece ring) with Zhang’s robot tool accelerometer mount thereby providing versatility to mounting to different sized member structures to be mounted and likewise providing increased versatility in mounting different sensors thereto. The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”

Regarding claim 2, which depends on claim 1,
 Hayashi teaches wherein 
the frame member (fig. 2, component mounting fixture 1) comprises a first frame member (fig. 2, first component 11 of component mounting fixture 1) and a second frame member (fig. 2, second component 12 of component mounting fixture 1), and 
the bolt (fig. 2, bolt 14) comprises a first bolt (fig. 2, bolt 14) and a second bolt (fig. 2, bolt 14; denoting right bolt), wherein 
the first bolt (fig. 2, bolt 14; denoting left bolt) reduces the circumferential-direction gap (gap between components 11 & 12 of fixture main body 7) between one end portion of the first frame member (fig. 2, first component 11 of component mounting fixture 1) and one end portion of the second frame member (fig. 2, second component 12 of component mounting fixture 1), and 
the second bolt (fig. 2, bolt 14; denoting right bolt) reduces the circumferential-direction gap (gap between components 11 & 12 of fixture main body 7) between the other end portion of the first frame member (fig. 2, first component 11 of component mounting fixture 1) and the other end portion of the second frame member (fig. 2, second component 12 of component mounting fixture 1).

Regarding claim 3, which depends on claim 1,
 Hayashi as modified (see analysis of independent claim) suggests further comprising:
a support member (fig. 2, bracket 8) having one end portion (fig. 2, holding surface 18) coupled to the circular arc member (fig. 2, circular arc of fixture main body 7) of the frame member (fig. 2, component mounting fixture 1), 
the support member (fig. 2, bracket 8) extending in a longitudinal direction (holding surface 18 extends in longitudinal direction) of the tool (Hayashi: not shown in fig. 2; see fig. 1, shaft member 5. As previously modified by Zhang to be a robot tool), 
wherein the acceleration sensor (Hayashi: not shown in fig. 2, see instead mounting 19a which is for mounting a position sensor 6. As previously modified by Zhang to be an acceleration sensor) is fixed to the other end portion (fig. 2, sensor mounting surface 19) of the support member (fig. 2, bracket 8).

Regarding claim 8, which depends on claim 1,
 Hayashi teaches the bolt (fig. 2, bolt 14).
Hayashi is silent to wherein the bolt is a knurled bolt.
However, the Examiner takes Official Notice that knurled bolts are conventional and commonly employed for facilitating (hand) grip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/substitute a conventional knurled bolt design with Hayashi’s bolt(s) thereby providing the expected and commonsensical known advantage of a gripped design which facilitates hand-tightening and thereby reducing the complexity of tightening by exclusion of the need for specialized tools.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Hayashi in view of newly cited Zhang and in further view of commercial product Base Lab Tools Right Angle Bracket Mount as supported by newly cite web-archived factual evidence (NPL BASE Lab Tools: Angle Brackets; hereafter “BASE’s bracket”).
Regarding claim 4, which depends on claim 3,
 Hayashi teaches wherein a coupling position of the support member (fig. 2, bracket 8) to the circular arc member (fig. 2, circular arc of fixture main body 7) is set in the longitudinal direction of the support member (fig. 2, bracket 8) by holes in the in support member (fig. 2, bracket.
Hayashi does not teach 

wherein a coupling position of the support member to the circular arc member is changeable in a longitudinal direction of the support member. 
    PNG
    media_image4.png
    247
    339
    media_image4.png
    Greyscale

BASE teaches a commercial product bracket for tools wherein a coupling position of the support member (bracket) is changeable (via slots and/or selection of holes in longitudinal direction) in a longitudinal direction of the support member (bracket).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BASE’s bracket design for Hayashi’s bracket thereby providing a plurality of holes and/or elongations of holes for convenient attachment to Hayashi’s circular arc member thereby providing additional tolerance for interchangeability of parts, including for the type of sensor and the tool length or position to mount upon the tool and thus enabling proper placement of a variety of sensors with respect to a variety of tools.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Hayashi in view of newly cited Zhang and in further view of Applicant cited Kuribayashi* (JPS54-1263864U; hereafter “Kuribayashi”).
*Applicant provided machine translation & JPO Office Action utilized for providing citations (document is not properly in the USPTO database)

Regarding claim 5, which depends on claim 3,
 Hayashi does not teach wherein a coupling angle of the support member to the circular arc member is changeable.

    PNG
    media_image5.png
    497
    614
    media_image5.png
    Greyscale

Kuribayashi teaches a conventional support member (fig. 1, adjusting fixture 12) wherein a coupling angle of the support member (fig. 1, adjusting fixture 12) to another component (see exemplary device body 11; likewise for other side of bracket) is changeable (via elongated slot(s) 124/126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuribayashi’s conventional use of elongated slots for adjusting the angle of a support member with Hayashi’s bracket thereby providing elongation of hole(s) for convenient and well-known angular adjustments to Hayashi’s circular arc member thereby providing additional tolerance for interchangeability of parts, including for the type of sensor and the tool tip positioning (e.g., curvature(s) or deviation(s) of tip of tool from axis of remainder/connection-point of tool) and thus enabling proper placement of a variety of sensors with respect to a variety of tools.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Hayashi in view of newly cited Zhang and in further view of Applicant cited Shigetaka* (JP-58042402-U; hereafter “Shigetaka”).
*Applicant provided machine translation & JPO Office Action utilized for providing citations (document is not properly in the USPTO database)

Regarding claim 6 and claim 7, where claim 6 depends on claim 1 and where claim 7 depends on claim 1,
 Hayashi does not teach (claim 6) further comprising an elastic member provided on an inner surface of the circular arc member, the elastic member being elastically compressible, nor (claim 7) a non-slip member provided on an inner surface of the circular arc member

    PNG
    media_image6.png
    550
    436
    media_image6.png
    Greyscale

Shigetaka teaches each of (claim 6 limitation) further comprising: an elastic member (fig. 4, elastic material 5) provided on an inner surface of the circular arc member (circular arc of fitting member 2), the elastic member (fig. 4, elastic material 5) being elastically compressible, and (claim 7 limitation) 
a non-slip member (fig. 4, elastic material 5) provided on an inner surface of the circular arc member (circular arc of fitting member 2) (see bottom of page 2 through top of page 3 of translation; Examiner emphasizing that compression of elastic material is anti-slip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Shigetaka’s elastic anti-slip material with Hayashi’s circular arc, thereby providing the expected advantages of better and more reliable positioning which resists slippage.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Hayashi in view of newly cited Zhang and in further view of Applicant cited Mimura* et al (JP 2014034075 A; hereafter “Mimura”).
*Applicant provided machine translation & JPO Office Action utilized for providing citations (document is not properly in the USPTO database)

Regarding claim 9, which depends on claim 1,
 Hayashi teaches a system (see fig. 1) (Title “TOOL FOR FITTING PART TO ROD MEMBER”),
a shaft (not shown in fig. 2; see fig. 1, shaft member 5);
(explicit analysis of limitations of claim 1) a sensor bracket (fig. 2, component mounting fixture 1 with mounted sensor; sensor not shown in fig. 2, see fig. 1 showing mounting/use) comprising:
a frame member (fig. 2, component mounting fixture 1) supporting a sensor (not shown in fig. 2, see instead mounting 19a which is for mounting a position sensor 6), and 
having a circular arc member (fig. 2, circular arc of fixture main body 7) holding an outer periphery of the shaft (not shown in fig. 2; see fig. 1, shaft member 5) in a state in which a circumferential-direction gap (gap between components 11 & 12 of fixture main body 7) is defined in at least one portion of the circular arc member (fig. 2, circular arc of fixture main body 7) in a circumferential direction; and
a bolt (fig. 2, bolt 14) thread-screwed (fig. 2, male screw portion 14a) into the frame member (fig. 2, component mounting fixture 1) so as to reduce the circumferential-direction gap (gap between components 11 & 12 of fixture main body 7),
the sensor bracket (fig. 2, component mounting fixture 1 with mounted sensor) being attached to the shaft (not shown in fig. 2; see fig. 1, shaft member 5); and
the sensor (not shown in fig. 2, see instead mounting 19a which is for mounting a position sensor 6) supported by the sensor bracket (fig. 2, component mounting fixture 1 with mounted sensor).
Hayashi does not teach items: 1) wherein the sensor is an acceleration sensor; 2) a robot and wherein the holding is of an outer periphery of a tool of a robot; 3) wherein an arm member at a most distal end of the robot arm has a hole that penetrates the arm member along a rotational axis line of the arm member; and 4) a control cable of the acceleration sensor is provided via the hole of the arm member at the most distal end.
Regarding items 1) & 2), Zhang teaches a robot system (Title “Accelerometer To Monitor Movement Of A Tool Assembly Attached To A Robot End Effector”) comprising: a robot (see robot of fig. 1); a tool (adapter 211 with tool 203) connected to a tip end (tip end of robot of fig. 1; see tip end shown in fig. 2) of a robot arm (see fig. 1, arm assembly 114) of the robot (see robot of fig. 1); a sensor clamp (fig. 2) comprising:
 a frame member (fig. 2, fast clamping system) supporting an acceleration sensor (fig. 2, accelerometer 205), and 
 having a circular arc member (arc member of ring of fast clamping system 202) holding an outer periphery of a tool (adapter 211 with tool 203) of a robot (not shown in fig. 2; see robot of fig. 1), and a control cable (fig. 2, cable 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s use of acceleration sensing of a robot with Hayashi’s component mounting fixture thereby increasing the utility and marketability of Hayashi’s component mounting fixture by explicitly including the use of sensing acceleration of a robotic tool. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayashi’s bolted circumferential gap design (two piece ring) with Zhang’s robot tool accelerometer mount thereby providing versatility to mounting to different sized member structures to be mounted and likewise providing increased versatility in mounting different sensors thereto.

    PNG
    media_image7.png
    497
    687
    media_image7.png
    Greyscale

Regarding items 3) & 4), 3) Mimura teaches wherein an arm member (member of arm 20) at a most distal end (distal end of arm 20) of the robot arm (fig. 9, arm 20) has a hole (hole for cable through arm 20 and to controller 6) that penetrates the arm member (member of arm 20) along a rotational axis line (centralized; at once envisaged, additional obviousness analysis provided) of the arm member (member of arm 20); and a control cable (cable to controller 6) of the sensor (camera 46) is provided via the hole (hole for cable through arm 20) of the arm member (member of arm 20) at the most distal end (distal end of arm 20) ([0071]-[0073] figure 9 details; [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mimura’s control cable and positioning thereof with Hayashi’s modified (by Zhang) acceleration sensor, thereby providing a well-known arrangement for wired sensing signals for control which is safely located within a robot arm for secure connections. With further regards to being along the rotational axis, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly locate said cable along the rotational axis thereby commonsensically reducing tangling and/or preventing damage from over-extended cables as well as reducing the necessary amount of cable (as opposed to offset from axis) for the rotation of the arm and thereby saving on cable costs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856